DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1, 9, 14, & 21 – 23, the cancellation of 4 & 19, and the addition of claim 25. Claims 1 – 3, 5 – 18, 21 – 25 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 5 – 10, 12 – 13, & 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 1, 14, & 21 – 23, the amended claims recite “a variation in at least one physical property of only the planar layer…” with the intent of excluding said variation in at least one physical property being present in other components of the floor covering. 
The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
The insertion of the above phraseology as described above positively excludes a variation of at least one physical property in any component of the floor covering that is not the planar layer, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to a variation in at least one physical property in other components of the floor covering, it is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”
Claims 2 – 3, 5 – 10, 12 – 13, & 25 are dependent on claim 1, claims 15 – 18 & 20 are dependent on claim 14, claim 24 is dependent on claim 23, and therefore also rejected.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5 – 10, & 12 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amended claims 1 & 14 recites “…the variation extending from the first face partially to the second face.” 
First, Applicant’s claim 1 refers to a “face layer,” but does not have any references to “a first face” and “a second face.” The claim contains “a first surface and a second surface” of the planar layer. It is assumed Applicant’s “first face” and “second face” was intended to be “first surface” and “second surface.” However, clarification is requested.
Second, claim 14 refers to “a first face,” “a first face,” “the first surface,” and “the second surface,” but does not have any references to “a first surface” and “a second surface.” It is assumed Applicant’s “first face” and “second face” was intended to be “first surface” and “second surface.” However, clarification is requested.
Second, claim 1 contains two separate and distinct references to variation: (1) a variation in temperature and humidity of the face layer and the planar layer, and (2) a variation in at least one physical property in each zone of the planar layer. It is possible to have a variation in temperature and humidity from one surface to another within a layer. It is also possible to have a variation in a physical property from one face to another.
Third, it is unclear how it is possible for a variation in property, temperature, or humidity can extend partially from a first surface of a layer to an opposing second surface of said layer. Either a property or climate variation extends partially (greater than zero and up to 100%) from one surface to another or it does not (zero extension). Clarification is requested.
Claims 2 – 3, 5 – 10, 12 – 13, & 25 are dependent on claim 1 and therefore also rejected. Claims 15 – 19, & 20 are dependent on claim 14 and therefore also rejected.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 3, 12, 14 – 15, 17, & 20 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zafiroglu (U.S. Patent No. 7,425,359 B2).
With regard to claim 1, Zafiroglu teaches a floor covering comprising a fibrous outer layer comprising a plurality of elevated regions 4 and depressed regions 5 (Applicant’s “plurality of discrete zones” of a “planar layer”), which form parallel channels, each parallel channel parallel to an adjacent one of the length edges, as shown below in Fig. 2. The fibrous layer (2) (Applicant’s “planar layer”) is joined to the backing layer (9) (Applicant’s “face layer”) via an adhesive layer (7) (Col. 11). 
Although Applicant describes the fibrous layer as the face layer and the backing layer as the planar layer (the opposite of Zafiroglu et al.), descriptive terms such as “backing” and “face” are references to the orientation of the floorcovering relative to the floor. All references to the orientation of the floorcovering during use are matters of intended of use, which are not patentable features for product claims.
The elevated regions 4 contain fibers free from activated adhesive, of lower density than the fibers of the depressed areas, and moving freely relative to each other (Col. 4, Lines 1 – 19 & Col. 5, Lines 43 – 50). As such region, the plurality of regions across the first surface of the fibrous outer layer comprises a variation of composition, density, and stiffness. Additionally, a backing layer (9) (Applicant’s “face layer”) attached to a second surface of the planar layer opposite the first surface (Col. 11, Lines 4 – 11). Further comprises a face structure (9) attached to the second surface, as shown in Fig. 4 below. …‘[i]ncorporation of a suitable backing layer can impart to the composite a superior resistance to distortion induced by changes in temperature and humidity.’ (col. 7, lines 21 – 23). In addition, ‘[m]atching the thermal and moisture-related expansion and contraction coefficients of the face layer, adhesive layer, and backing layer can eliminate or prevent doming and cupping.’ (col. 7, lines 31 – 34).


    PNG
    media_image1.png
    275
    506
    media_image1.png
    Greyscale

	With regard to claim 2, the elevated regions 4 contain fibers free from activated adhesive, of lower density than the fibers of the depressed areas, and moving freely relative to each other (Col. 4, Lines 1 – 19 & Col. 5, Lines 43 – 50). As such region, the plurality of regions across the first surface of the fibrous outer layer comprises a variation of composition, density, and stiffness.
	With regard to claim 3, Zafiroglu teaches a floor covering comprising a fibrous outer layer comprising a plurality of elevated regions 4 and depressed regions 5 (Applicant’s “plurality of discrete zones”). 
	With regard to claim 12, the fibrous layer (2) (planar layer) is joined to the backing layer (9) (face layer) via an adhesive layer (7) (Col. 11).

With regard to claim 14, Zafiroglu teaches a floor covering comprising a fibrous outer layer comprising a plurality of elevated regions 4 and depressed regions 5 (Applicant’s “plurality of discrete zones”). The elevated regions 4 contain fibers free from activated adhesive, of lower density than the fibers of the depressed areas, and moving freely relative to each other (Col. 4, Lines 1 – 19 & Col. 5, Lines 43 – 50). As such region, the plurality of regions across the first surface of the fibrous outer layer comprises a variation of composition, density, and stiffness. Additionally, a backing layer (9) (Applicant’s “face layer”) attached to a second surface of the planar layer opposite the first surface (Col. 11, Lines 4 – 11). Further comprises a face structure (9) attached to the second surface, as shown in Fig. 4 below. …‘[i]ncorporation of a suitable backing layer can impart to the composite a superior resistance to distortion induced by changes in temperature and humidity.’ (col. 7, lines 21 – 23). In addition, ‘[m]atching the thermal and moisture-related expansion and contraction coefficients of the face layer, adhesive layer, and backing layer can eliminate or prevent doming and cupping.’ (col. 7, lines 31 – 34).
	With regard to claim 15, the pattern may be embossed of different depths, frequencies, shapes to produce various sculptured effects (Col. 7, Lines 13 – 20).
With regard to claim 17, the fibrous outer layer may be formed by thermal embossing (thermobonding) (Col. 7, Lines 65 – 67).
With regard to claim 20, Additionally, a backing layer (9) (Applicant’s “face layer”) attached to a second surface of the planar layer opposite the first surface (Col. 11, Lines 4 – 11).
With regard to claim 21, Zafiroglu teaches a floor covering comprising a fibrous outer layer comprising a plurality of elevated regions 4 and depressed regions 5 (Applicant’s “plurality of discrete zones”). The elevated regions 4 contain fibers free from activated adhesive, of lower density than the fibers of the depressed areas, and moving freely relative to each other (Col. 4, Lines 1 – 19 & Col. 5, Lines 43 – 50). As such region, the plurality of regions across the first surface of the fibrous outer layer comprises a variation of composition, density, and stiffness
With regard to claim 22, Zafiroglu teaches a floor covering comprising a fibrous outer layer comprising a plurality of elevated regions 4 and depressed regions 5 (Applicant’s “plurality of discrete zones”). A plurality of elevated regions 4 and depressed regions 5 (Applicant’s “plurality of discrete zones”, which form parallel channels, each parallel channel parallel to an adjacent one of the length edges, as shown above in Fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, 9, 10, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over L. P. Saponoff (U.S. Patent No. 1,980,598).
Claim(s) 14 – 16 & 20 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L. P. Saponoff (U.S. Patent No. 1,980,598).
With regard to claim 1, Sapanoff et al. teach a mat floor covering comprising a bottom or floor plate (5) (Applicant’s “backing comprising a planar layer”) with perforations (air openings) (6) (“at least one physical property”) extending from one surface of the backing to the second surface of the backing. The covering also comprises a carpet (textile) (8) (Applicant’s “fibrous textile face layer”) adhered to the second surface of said plate. Sapanoff et al. do not teach any variation of a physical property within the carpet. The bottom or floor plate may be made of any well known suitable material, such as card board or fiber board (pg. 2, col. 1, lines 41 – 49).

    PNG
    media_image2.png
    88
    388
    media_image2.png
    Greyscale

Balancing (matching) the rate of expansion/contraction (warping) with variations in temperature (coefficient of thermal expansion, i.e. CTE) of adjacent layers is an optimizable property by adjusting the density, composition, and stiffness in either/or the planar and face layers. It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the density, composition, and/or stiffness through routine experimentation in order to achieve the desired coefficient of thermal expansion for each layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

With regard to claim 2, the presence of perforations, as discussed above, creates a plurality of zones of varying density and weight.
With regard to claim 3, perforations are discrete zones.
With regard to claim 5, the air space between the floor and the perforated backing plate serves to give a bellow-like or pumping action upon air, whenever the carpet is trod upon by the foot of a person walking on the carpet. The air confined in space is thus expelled and serves as a positive repellent for moths or any insects that are apt to seek a housing in a device of this character (pg. 2, col. 1, lines 13 – 40).
Absent a showing of criticality with respect to the area and shape of each zone (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the number and shape of each perforation through routine experimentation in order to achieve sufficient vibration and agitation to act as an insect repellent.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 6, Fig. 1 below demonstrates a regular pattern of perforations.

    PNG
    media_image3.png
    191
    307
    media_image3.png
    Greyscale


With regard to claim 9, as show in Fig. 3 above, a thickness exists between the first surface and the second surface, wherein each zone extends into the floor plate at least partially through the thickness of the plate.
With regard to claim 10, as shown in Fig. 3 above, each zone extends the entire distance through the thickness of the plate.
With regard to claim 14, as discussed above, Sapanoff et al. teach a floor covering comprising a backing with perforations (“at least one physical property”) extending from a first surface of the backing to the second surface of the backing. The covering also comprises a carpet (textile) face cover adhered to the second surface of said backing. Sapanoff does not teach or suggest any physical property variation within the carpet. The floor covering is a mat comprising length and width edges, and a thickness perpendicular to the length and width (i.e. a tile).
All materials inherently have a coefficient of thermal expansion (a rate of expansion and contraction with variations in temperature). Any modification/treatment of the material (compressive/tensile stiffness, density, or composition) would modify said coefficient of thermal expansion (i.e. the rate).
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

	With regard to claims 15 – 16, as discussed above, the floor plate (“planar layer”) is modifier with perforations (i.e. cuts/removing material).
	With regard to claim 20, Sapanoff et al. teach the top cover of carpet 8 follows the modification of backing sheet 5 comprising air openings or perforations 6 (pg. 1, col. 1, lines 32 – 54).
With regard to claims 21 – 23, as discussed above for claims 1 & 14, Sapanoff et al. teach a floor covering comprising a backing with perforations (“at least one physical property”) extending from one surface of the backing to the second surface of the backing. The covering also comprises a carpet (textile) face cover adhered to the second surface of said backing. There is no teaching or suggestion of a physical property variation within the carpet. As shown in Fig. 1 above, the floor covering is a mat comprising pair of length edges and a pair of width edges perpendicular to the length and the width defining an area of a first surface of the floor plate, and a thickness perpendicular to the length and width.
All materials inherently have the ability to warp with variations in temperature (commonly known as “coefficient of thermal expansion”). Any modification/treatment of the material (compressive/tensile stiffness, density, or composition) would modify said coefficient of thermal expansion (i.e. the tendency to warp with variations in temperature).
With regard to claim 25, as shown in Figs. 1 & 3 above, the fibrous textile layer comprises the length, width, and area of the planar layer.

Claims 1 – 3, 7 – 10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Solano et al. (U.S. Patent No. 5,806,270).
Claim(s) 14, 16, 18, 21 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solano et al. (U.S. Patent No. 5,806,270).
With regard to claim 1, Solano et al. teach a floor tile comprising a floor cover with grooves for grout strips having three dimensions and a plurality of grooves (channels) on the surface for receiving grout which are disposed along each edge of the tile  (Col. 6, Lines 42 – 58 & Figs 2 – 3 shown below). Applicant’s “planar layer” is the layer formed from the combination of floor cover regions 18 & adjacent grout regions 22. The grooves (30) are a plurality of discrete and separate zones of varying thickness (extending partially from a first face to a second face) along the edges of the width and length dimensions of the planar layer (Col. 1, Lines 22 – 35 & Fig. 2), which extends from an edge toward a center of the planar layer, as shown in Fig. 2 below.  The discrete zones of grout (22) is constructed of a foam material (porous) (Col. 2, Lines 32 – 35) and floor cover region (non-grout zones) (18) are constructed of from materials such as ceramic material, marble plate, wooden parquet and any of waterproof (non-porous) materials (Col. 7, Lines 6 – 12). Therefore, the grout strips (22) and floor tile materials (18) (Applicant’s “planar layer”) differ in composition and porosity (density) (Fig. 3 shown below). 
Furthermore, a plurality of cushion pad members (20) (Applicant’s “face layer”) formed of felt (fibrous textile) are attached to the second surface of the floor cover (Col. 6, Lines 27 – 41) of size and shape substantially identical to floor tile members 18. Solano does not teach or suggest any physical property variation within the cushion pad member.

    PNG
    media_image4.png
    368
    557
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    332
    507
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    253
    494
    media_image6.png
    Greyscale

Although Applicant describes the fibrous layer as the face layer and the backing layer as the planar layer (the opposite of Solano et al.), descriptive terms such as “backing” and “face” are references to the orientation of the floorcovering relative to the floor. All references to the orientation of the floorcovering are matters of intended method of use, which are not patentable features for product claims.
Balancing (matching) the rate of expansion/contraction (i.e. warping) with variations in temperature (coefficient of thermal expansion, i.e. CTE) of adjacent layers is an optimizable property by adjusting the density, composition, and stiffness in either/or the planar and face layers. It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the density, composition, and/or stiffness through routine experimentation in order to achieve the desired coefficient of thermal expansion for each layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

With regard to claims 7 – 8, the grout strips (22) extend across the tile (planar layer) as parallel bands (Fig. 3 below) and at least partially through the thickness of the planar layer (22 of Fig. 4 below) 
With regard to claim 9, the grout strips (22) extend across the tile (planar layer) as parallel bands (Fig. 3 below) and at least partially through the thickness of the planar layer (22 of Fig. 4 below).
With regard to claim 13, Solano et al. teach a floor tile comprising a floor cover with grooves for grout strips (Applicant’s “planar layer”) having three dimensions and a plurality of grooves (channels) on the surface for receiving grout which are disposed along each edge of the tile  (Col. 6, Lines 42 – 58 & Figs 2 – 3 shown below).
With regard to claim 14, as discussed above for claim 1, Solano teaches flooring comprising cover regions 18 and group regions 22 comprising a first face and a second face opposite the first face. These regions extend in a thickness direction (“extending partially from the first face to the second face). Applicant’s “planar layer” is the layer formed from the combination of floor cover regions 18 & adjacent grout regions 22.
Furthermore, a plurality of cushion pad members (20) (Applicant’s “face layer”) formed of felt (fibrous textile) are attached to the second surface of the floor cover (Col. 6, Lines 27 – 41) of size and shape substantially identical to floor tile members 18. Solano does not teach or suggest any physical property variation within the cushion pad member.
Solano et al. teach a floor tile comprising the floor grid (16) is adhered to the grout strip (22) by means of an adhesive layer (74) (Col. 7, Lines 21 – 30, Col. 9, Lines 37 – 41, & Fig. 4). After the grout strips are inserted the grooves (Col. 9, Lines 46 – 48), the discrete zones of grout (22) is constructed of a foam material (porous) (Col. 2, Lines 32 – 35) and floor cover region (non-grout zones) (18) are constructed of from materials such as ceramic material, marble plate, wooden parquet and any of waterproof (non-porous) materials (Col. 7, Lines 6 – 12). Therefore, the grout strips and tiles differ in composition and porosity (density) (Fig. 3 shown below). Furthermore, a floor grid (16) (“face layer”) is attached to the second surface of floor cover (18).
All materials inherently have a coefficient of thermal expansion (a rate of expansion and contraction with variations in temperature). Any modification/treatment of the material (compressive/tensile stiffness, density, or composition) would modify said coefficient of thermal expansion (i.e. the rate of expansion/contraction).
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

With regard to claim 16, Solano et al. teach a floor tile comprising a floor cover with grooves for grout strips (Applicant’s “planar layer”) having three dimensions and a plurality of grooves (channels).
With regard to claim 18, after the grout strips are inserted the grooves (Col. 9, Lines 46 – 48) 

Response to Arguments
Applicant argues, “Claims 1 – 3, 5 – 10, and 12 – 13 were rejected for indefiniteness under 35 U.S.C. §112(b). It was asserted that the term ‘balanced’ is not properly supported by the specification. Claim 1, the only independent claim in this rejection, has been amended to recite ‘warping with variations in temperature and humidity of the face layer and the planar layer is counteracted using a plurality of zones disposed across the area of the first surface of the planar layer’, which is supported in the specification. Therefore, Applicant asserts that this rejection has been overcome and respectfully requests the rejection be reconsidered and withdrawn” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the previous rejection under 35 U.S.C. 112(b) has been withdrawn. However, in light of other amendments to the claims, new rejections have been under 35 U.S.C. §112(a) & §112(b).

Applicant argues, “According to Zafiroglu, ‘[i]ncorporation of a suitable backing layer can impart to the composite a superior resistance to distortion induced by changes in temperature and humidity.’ (col. 7, lines 21 – 23) In additional, ‘[m]atching the thermal and moisture-related expansion and contraction coefficients of the face layer, adhesive layer and backing layer can eliminate or prevent doming and cupping.’ (col. 7, lines 31 – 34) Therefore, Zafiroglu teaches selecting the fibrous outer layer and the backing layer to have matching thermal and moisture-related expansion and contraction coefficients. Zafiroglu fails to teach a variation in at least one physical property in only the planar layer as in the claimed invention” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Contrary to Applicant’s assertion, a teaching of matching CTE values of one layer with an adjacent layer does not suggest the adhesive or backing (“face layer”) has distinct zones comprising a variation of properties. In other words, Applicant’s claim requires a variation of at least one property between distinct zones within a layer only occurs within the planar layer. Applicant’s claim does not preclude other means of preventing warping with variation in temperature of the face layer and the planar layer besides outside of the planar layer.

Applicant argues, “Zafiroglu fails to disclose a variation that extends from the first face only to the second face. As illustrated, for example, in the figures of Zafiroglu, the modifications extend completely through multiple layers” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s claim requires “a variation in at least one physical property…extending at least partially through the planar layer [from the first face to the second face.” As shown in Fig. 4, Zarfiroglu teaches the variation in property is at least partially through the thickness the [first face to second face] of the planar layer. A modification that is “completely through” a layer meets the limitation of “partially through” because the term “partial” is a broadly defined and does not limit the size of the part.

Applicant argues, “Contrary to the assertions in the Office Action, Zafiroglu does not disclose how the properties of the face layer and backing should be balanced” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s claims no longer require a balance of properties between the face layer and the back layer. Applicant’s claim requires a planar layer comprising a plurality of zones and each zone comprising a variation in at least one physical property for counteracting warping with variations in temperature and humidity.
As discussed above, Zafiroglu teaches a plurality of regions across the first surface and extending from the first face partially to the second face (i.e. the thickness) of the fibrous outer layer comprises a variation of composition, density, and stiffness. The pattern may be embossed of different depths, frequencies, shapes to produce various sculptured effects (Col. 7, Lines 13 – 20). Additionally, as discussed above, Zafiroglu teaches “[m]atching the thermal and moisture-related expansion and contraction coefficients of the face layer, adhesive layer, and backing layer can eliminate or prevent doming and cupping.” Therefore, doming and cupping (i.e. warping) is eliminated or prevented (i.e. counteracted) using the fibrous outer layer (“planar layer”), wherein the fibrous outer layer comprises a plurality of zones.
Additionally, all materials inherently have the ability to warp with variations in temperature (commonly known as “coefficient of thermal expansion”). Any modification/treatment of the material (compressive/tensile stiffness, density, or composition) would modify said coefficient of thermal expansion (i.e. the tendency to warp with variations in temperature).

Applicant argues, “…an assertion that the product of Zafiroglu must be flipped/used upside-down is improper. Flipping the product of Zafiroglu so that the face becomes the face becomes the backing is unreasonable, as the purpose of Zafiroglu is to produce a floorcovering with a contiguous, decorative, gap-free, fibrous, and highly-durable floor surface, uninhibited by the need to purposely vary or adjust surface properties in order to achieve resistance to deformation out-of-plane” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The examiner did not suggest flipping the product of Zafiroglu during use. Applicant’s claim is drawn to a floor covering, not a building or floor. Therefore, the term “backing” is a relative term based on the orientation of the claimed product during intended use. Examiner noted the claimed orientation of the product during its intended use is not a patentable feature.

Applicant argues, “Moreover, the optional addition of an extra layer under the backing in Zafiroglu does not teach a layer with variable planar properties and does not teach that such a layer is to be used as a face layer” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The optional addition of an extra layer under the backing was not discussed in the office action.

Applicant argues, “Saponoff is directed to making pads and coverings for stairways moth and insect repellent. This is accomplished using air openings or perforations 6 that completely pass through a layer of the cover. The perforated backing is loosely placed under a carpet and treated with moth repellent to allow air-pumping action created by foot traffic to expel moths is not the floor covering that counteracts warping as in the claimed invention. A loose placement over a backing of any type avoids differential stresses between carpet and backing of any type avoids differential stresses between carpet and backing without the need for variations in physical properties in the backing” (Remarks, Pg. 9).
Applicant argues, “Furthermore, Sapanoff actually teaches that it is desirable to allow the carpet to warp as there is a need to allow the carpet to at least locally rise above the floor to improve the moth-pumping action. Therefore, one of ordinary skill in the art would not look to Sapanoff for teachings regarding counteracting warping as in the claimed invention and would look to modify the teachings of Sapanoff to counteracting warping using a variation in the planar layer as in the claimed invention” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s claim recites “warping with variations in temperature and humidity.” Applicant’s claim does not preclude warping due to other causes, such as pumping action.
Second, all materials inherently have the ability to warp with variations in temperature (commonly known as “coefficient of thermal expansion”). Any modification/treatment of the material (compressive/tensile stiffness, density, or composition) would modify said coefficient of thermal expansion (i.e. the tendency to warp with variations in temperature). Counteracting the tendency of warping with variations in temperature (coefficient of thermal expansion, i.e. CTE) of adjacent layers is an optimizable property by adjusting the density, composition, and stiffness in either/or the planar and face layers. It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the density, composition, and/or stiffness through routine experimentation in order to achieve the desired coefficient of thermal expansion for each layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Applicant argues, “Solano is directed to floor construction. According to Solano, ‘a grid system is provided to achieve a completed construction of a floor assembly with use of various size and shapes of tile members, wood members, marble members, or other materials to create a floating, non-adhesive floor installation installed without adhesive and can be readily relocated if desired.’ (col. 1, lines 11 – 16). Solano is not concerned with counteracting warping and fails to disclose or teach a variation in at least one physical property in only the planar layer that extends from the first face at least partially to the second face as in the claimed invention” (Remarks, Pgs. 9 – 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. All materials inherently have the ability to warp with variations in temperature (commonly known as “coefficient of thermal expansion”). Any modification/treatment of the material (compressive/tensile stiffness, density, or composition) would modify said coefficient of thermal expansion (i.e. the tendency to warp with variations in temperature). Counteracting the tendency of warping with variations in temperature (coefficient of thermal expansion, i.e. CTE) of adjacent layers is an optimizable property by adjusting the density, composition, and stiffness in either/or the planar and face layers. It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the density, composition, and/or stiffness through routine experimentation in order to achieve the desired coefficient of thermal expansion for each layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Applicant argues, “It was asserted in the Office Action that ceramic, wood or other solid/non fibrous tiles or strips that are arranged on a floor with gaps receiving grout or filler strips equate to the planar layer and fibrous textile face layer of the claimed invention. The gapped/spaced individual tiles or boards are individually backed by individual pieces of fabric placed underneath. In applying Solano, a flipped orientation of fabric is the face layer and the wood or ceramic tiling is the backing placed against the floor. However, the product of Solano would not be used in this orientation. Moreover, this orientation would result in a discontinuous or noncontiguous fabric layer, and this discontinuous fabric layer obviates the need for a backing that must hold and stabilize the thinner and sensitive fibrous face layer uniformly together to counteract warping as in the claimed invention” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the examiner did not suggest flipping the product of Solano during use. Applicant’s claim is drawn to a floor covering, not a building or floor. Therefore, the term “backing” is a relative term based on the orientation of the claimed product during intended use. Examiner noted the claimed orientation of the product during its intended use is not a patentable feature.
Second, all materials inherently have the ability to warp with variations in temperature (commonly known as “coefficient of thermal expansion”). Any modification/treatment of the material (compressive/tensile stiffness, density, or composition) would modify said coefficient of thermal expansion (i.e. the tendency to warp with variations in temperature). Counteracting the tendency of warping with variations in temperature (coefficient of thermal expansion, i.e. CTE) of adjacent layers is an optimizable property by adjusting the density, composition, and stiffness in either/or the planar and face layers. It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the density, composition, and/or stiffness through routine experimentation in order to achieve the desired coefficient of thermal expansion for each layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Applicant argues, “It is asserted that the multi-tile flooring arrangement of Ehlers can be flipped to achieve the floor covering of the claimed invention. However, flipping Ehlers to expose the carrier would not result in the arrangement of the current invention, which includes a continuous and contiguous fabric face layer. The small discrete and separate carriers under each tile are not a fibrous textile face layer, but discrete and uniform layers that would not produce a resisting force to counteract warping. Therefore, flipping the linoleum based flooring of Ehler eliminates the conditions addressed by the claimed invention, and therefore, the need for the claimed invention” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the examiner did not suggest flipping the product of Ehlers during use. Applicant’s claim is drawn to a floor covering, not a building or floor. Therefore, the term “backing” is a relative term based on the orientation of the claimed product during intended use. Examiner noted the claimed orientation of the product during its intended use is not a patentable feature.
Second, all materials inherently have the ability to warp with variations in temperature (commonly known as “coefficient of thermal expansion”). Any modification/treatment of the material (compressive/tensile stiffness, density, or composition) would modify said coefficient of thermal expansion (i.e. the tendency to warp with variations in temperature). Counteracting the tendency of warping with variations in temperature (coefficient of thermal expansion, i.e. CTE) of adjacent layers is an optimizable property by adjusting the density, composition, and stiffness in either/or the planar and face layers. It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the density, composition, and/or stiffness through routine experimentation in order to achieve the desired coefficient of thermal expansion for each layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Ehlers teach a variation of the “at least one physical property” in all the layers of the floor covering. As such, Ehlers do not teach “a variation in at least one physical property only within the planar layer.” The rejection over Ehlers has been withdrawn. However, as discussed above, Applicant’s claim amendment is considered new matter. After the new matter is removed from the claims, the Ehlers reference will be reconsidered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781